                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BRANDON GAY,                                  Case No. 20-cv-08442-HSG
                                   8                    Plaintiff,                        SCHEDULING ORDER
                                   9              v.

                                  10        PACIFIC STEEL GROUP,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           A case management conference was held on June 22, 2021. Having considered the parties’

                                  14   proposals, see Dkt. No. 27, the Court SETS the following deadlines pursuant to Federal Rule of

                                  15   Civil Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                    Event                                Deadline
                                  17            Precertification Discovery Deadline           February 18, 2022
                                  18            Deadline for Motion for Class Certification   March 18, 2022

                                  19            Deadline for Opposition to Motion for Class   March 28, 2022
                                                Certification
                                  20            Deadline for Reply in support of Motion for   April 6, 2022
                                  21            Class Certification
                                                Class Certification Motion Hearing Deadline   April 21, 2022, at 2:00 p.m.
                                  22
                                                Expert Discovery Deadline                     June 17, 2022
                                  23

                                  24   //
                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders. This order

                                   3   terminates Docket. No. 27.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 6/30/2021

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
